                                          Case 3:20-mc-80178-EMC Document 4 Filed 10/08/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     UNITED STATES,                                      Case No. 20-mc-80178-EMC
                                   8                    Plaintiff,
                                                                                             ORDER DISMISSING CASE
                                   9             v.

                                  10     WILLIAM H. ALSUP, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          The Court recently dismissed a lawsuit initiated by Plaintiff against judges in this District,

                                  14   Ninth Circuit judges, and USAO attorneys. See Wade v. Alsup, No. 20-mc-80167 EMC (N.D.

                                  15   Cal.) (Docket No. 5). In the instant case, Plaintiff now sues, purportedly on behalf of the United

                                  16   States, the same defendants based on the same underlying facts.

                                  17          The Court rules consistent with its order in Wade v. Alsup. That is, the Court has reviewed

                                  18   the complaint and finds that it does not state a potentially cognizable claim. Therefore, in

                                  19   accordance with the Order filed on June 24, 2010, in Wade v. Gilliland, No. C-10-0425 WHA

                                  20   (N.D. Cal.), the Clerk is directed not to accept the complaint for filing and this action is dismissed.

                                  21

                                  22          IT IS SO ORDERED.

                                  23

                                  24   Dated: October 8, 2020

                                  25

                                  26                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  27                                                     United States District Judge
                                  28
